Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 1 of 17

 

 

 

DEFENDANT - SMF
EXHIBIT 14

 
 
  
 

Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 2 of 17

pennsylvania

DEPARTMENT OF MILITARY
_ AND VETERANS AFFAIRS

March 2, 2016
Nancy Lewen

Ze. - - " "" *°* Employce#: Sy

Dedt Ms. Lewen:

This is written confitmation of your suspension. pending invéstigation frorn your Permanent,
Civil Service Licensed Practical Nurse position at the Pennsylvania Soldiers’ and Sailors’ Home,
effective March 2, 2016. We have made several unsuccessful attempts to verbally notify you of
this leading to this, letter being hand delivered to your home address. Thé period covered by this
suspension cannot be charged to annual, sick, personal, compensatory or other leave.

This Suspension without pay is ‘pending | further investigation into. allegations of violating the

 

Vor: Kolae: ms

 

  

 

 

 

Lyd LTGYCuvIL PUMeYs TWidiaRClacliv. LAOS AV OD LY OLR pla VIQICUCE At (He
conclusion of this investigation Sppropriate. action will be taken in accordance with the
Coiimonwealth of Pennsylvania and Departinent of Military and Veteran’s Affairs policies, You
will be notified ofariy dction taken.

You are- directed to return all state property. that is still in your possession to Brian Skinner,
Fatility HR Analyst. This includes any atid all keys, records, tools, equipment, Emergency
Response Card, reports, manuals, identification cards, etc, Please make arrangements for the
return of these items by calling Brian Skinner at 814-878- 4944,

Ag a result of this suspension; you are not permitted to be on grounds at the Pennsylvania
Soldiers and Saflors- Home uniess explicit permission is granted by the Commandant or the
Human Resource Officér., You, may come on grounds to attend your Pre. Disciplinary
Conference, if'and wher you receive such a natice informing you of the time and date.

When the irivestigation has not revealed’ cause for Gaciplinary action, the suspension. shall be
retracted and expunged ftom all records, with the employee receiving back pay for the full period
of suspension, When the investigation has revealed cause for discipliary action, thé suspension
shall be converted, either in whole or in pat, fo a disciplinary.action.

This action is being taken, under Section 807 of the Civil Service Act, and. can be appealed in
writing within 20 days of the receipt of this letter. on the grounds that this action has been taken
in violation of the provisions of said act. Your rights i in this petsonnel action ate explained in
Parts II and III of “Appeal Request’, Form SCSC-4112, copies, of which are attached,

Office of Admainistrating + DMVA
Bidg, 0-47 Fort Indiantown Gap’ | Afinvile, PA 17003 | 717.061 .8850 | F 777.864.6200 | www.drhva.stata, pa.uis:

haa,

 

 

 
  

Case 1:17-cv-00148-SPB Document 115-5 : Filed 06/10/20 Page 3 of 17

NOTE: An appeal may NOT be‘ pursued siraulfaneously through the Civil Service Cormiission,
and your Jaber agreement’s grievance procedure,

Since your position is covered bya recognized bargaining unit, whether or not you are a member
of the union; you thay appeal this action at the’ appropriate step of your labor agreement's -
gricvante procedure, -

. In accordance with the. provisions of the Patient Protection and Affordable Care Act of 2010, .
your Commonwealth-provided benefits will. continue. for 91 days from tho first day of’ this
suspension ‘pending investigation, provided that you continue t6 make the required employee
contribution, Should the suspension continue past 91 days, Commonwealth-provided benefits
will end effective the following day. If you. are enrolléd in heaith benefits at that time, the
Pennsylvania Employees Benefit Trust Fund will contact you regarding continuation of coveragé
under COBRA,

. Should you have any questions or need additional information, please feel free to contact the
Huthari Resource Office, ,

Sincerely, “—D
fof = a &
a OT FEES
“Barbara L., Rayrnond, RN, NHA
Commandant
Penhisylvania Soldiérs’ and Sailors’ Home

 

For:

Anthony J, Carrelli |

Brigadier General, Pennsylvania -
Ait National Guard

Acting Adjutant General

Hand Delivered
Original Sent Via Certified Mail

cc:. Director, AFSCME District Connell #85.
President, AFSCME Local #2352

scse

Official Personnel Folder

FITG Human Resources

Supervisdr

 

 

 
Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 4 of 17

 

 

DEFENDANT - SMF
EXHIBIT 15
 

Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 5 of 17

 

‘Woes pennsylvania

DEPARTMENT OF MILITARY

AND VETERANS AFFAIRS . C OPY

 

 

 

March 14, 2016

Nenoy Lewen
gs

Ms, Lewen!

. t . . ‘ ‘
Employee#:

This letter is to notify you of your termination from Commonwealth employment as a
Permanent, Civil Service, Licensed Practical Nurse (LPN) position at the Pennsylvania Soldiers’
and Sailors’ Home (PSSH). The termination action is effective immediately.

The reason for your termination is your violation of Krecutive Order 2002-4, Prohibition of
Sexual Harassment in the Commonwealth, dfanagement Directive 505,30 Prohibition of Sexual
Harassment in Commonwealth Work Settings, Department of Miltary and Veterans Affait's
(OMVA) Prohibition of Sexual Harassment, DMVA Workplace Violence and Workplace
LNG Dis enh GH ale Nate motan ant Tivos tee 30 58 ONE celeste Hee ere ot But ar
LDirective 205.34 (IT Acceptable Usage), and the‘Department’s Standards of Conduct and Work
Rules; Unauthorized Behavior, Specifically, you engaged in intimidating, threatening and
inappropriate conduct and behavior towards your coworkers and your chain of command. Your

conduct and behavior has created an intimidating and hostile work environment,

 

 

' A Pre-Disciplinary Conference (PDC) was held with-you on March 7, 2016 & March 10, 2016
and you failed to provide an acceptable explanation for your actions. You said that if given the
opportunity you would do it all again. In addition, after the PDCs you sent corresportdence to -
your chain of command indicating “bloodshed I fear may happen one day at PSSH.”

Your previous discipline includes a written reprimand issued on February 24, 2016 and an oral
reptimand issued on December 15, 2015, .

Please immediately return any State property that is in your possession (including the following
items: records; keys: tools; equipment; books; reports; manuals; Red Card; identification cards:
¢te.) fo Brian Skinner in Human Resources by calling 878-4944 to make arrangements.

. You may appeal the above action through your collective bargaining agreement, whether or not
You are a member of the union. A grievance under your collective bargaining agreement must be
filed, in writing, within the time limits established in your collective bargaining agreement,

This action is being taken under Section 807 of the Civil Service Act, and can be appealed in
writing within 20 days of the receipt of this letter on the grounds that this action has been taken
in violation of the provisions of said act. Your rights i this personnel action are explairied in
Parts if and If of “Appeal Request”, Form SCSC-4112, copies of which are attached. Please

Office of Adminlstralion - PMVA
Hidg, 0-47 Fort indlantown Gap | Annville, PA 17003 | 717.061.6486 1 F 717.881.8200 | wnw.dmva.pa.tov

 
  

 

 
Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 6 of 17

 

note that an appeal may NOT be pursued simultaneously. through the Civil Servic COPY
and your labor agreement's grievance procedure.

 

 

 

Your group life insurance coverage ends immediately and, therefore, you will receive a
conversion notice from the Prudential Life Insurance Company. You have a 31-day period
following the date of termination or 15 days from the date of the conversion notice to apply for
an individual policy of life insurance in an amount not to exceed the amount of insurance lost.
You will not.be required to have a medical examination. If you should die in the 31-day period,
your Group Life Insurance will be paid to your beneficiary(es) as though your insurance had not
termitiated or been reduced. If you want to apply for conversion, contact your local Prudential
Office for assistance.

Because of termination of service, you have the right, if desired, to make application at the
Bureau of Employment Security Office for benefits under the Pennsylvania: Unemployment
Compensation Law. Determination of eligibility for benefits is the responsibility of your local
Pennsylvania Job Center, which administers the Unemployment Compensation Fund. The
attached UC-1609 Form, How to Apply for Unemployment Compensation (UC) Benefi its, must must:
be in your possession if you make application for benefits.

You will be contacted by the Pennsylvania Employees Benefi t Trust Fund (EBT) regarding

 

 

i Zn tsorial, holiday or ec leave will be
computed to the last day you are in compensable status and compensation thetefore will be sent
16 you.

  
 

You should contact the SERS Regional Counseling Contei at 1-800-633-5461 for information on
your pension entitlement with the State Employees’ Retireinent System.

Should you have any questions or need additional information, please feel free to contact the
Human Resource office,

Sincerely,

oe

* 7 * * "
Nede' thea ne Cayo

Barbarg L. Raymond, RN, NHA
Commandant
Pennsylvania Soldiers’ and Satlors’ Home

For:

Anthony J. Carrelli

Brigadier General, Pennsylvania
Air National Guard

Acting Adjutant General
i

Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 7 of 17

Certified Mail
Original Sent Via Regular Mail

ec: Director, AFSCME District Council #85
President, AFSCME Local #2352

Official Personnel Folder

sCSC

FITG Human Resources

Supervisor

 

 

COPY

 

 

 

 

 

 

 

 

 
Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 8 of 17

 

 

 

DEFENDANT - SMF
EXHIBIT 16

 
“The following statement is being given by me freely and without coercion for official

agam.
a middle of the very medication pass that he was threatening me to be in compliance with!

Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 9 of 17

Case 1:17-cv-00148-SPB Document 97-1 Filed 11/14/19 Page 1 of 10

COMMONWEALTH EMPLOYEE WITNESS STATEMENT

INTERVIEWED: Ms. Nancy E. Lewen "EMP. #
INTERVIEWED BY: ALSO PRESENT: ;

aan eemeeeieepeienmenninmannnmcensitamnsenl a
DATE: 2/22/2016 TIME: 6400 LOCATION Unit E.

STATEMENT

 

Commonwealth business and will be considered for all purposes including actions
under the statutes of this Commonwealth just as though it had been sworn ox
affirmed before 2 court of law or formal arbitration panel:

My name is Nancy E, Lewen, LEN. Tam employed as full time LPN at the PA Soldiers’ and Sailors’
Home in Erie. Lhave bean employed by ths Commonwealth of PA for 1 1/2 years. .

I believe shat Thave boca a viotn of harassment sod gender disciiaation by a superior, possibly under

the direction. of an. Assistant Director of Nursing.

My immediate supervisor is Carolyn Williams, RNS, hereinafter refecred to a8 “Carolyn.” My complaint is

cotta <tan srk eoder Raymond Hani, RNS, hereinafter referred to as “Ray.”

My working relationship with my immediate SUpervisers nad DéEil yous, wes
which threatens to disrupt my otherwise peacefial employment at the facility. This letter is regarding the
recent behavior of Ray, who for some reason, has singled me out to harass mo, possibly in collusion with, or

i = our recently hired Assistant Director of Nurses, Kevin McLaughlin RN, hereinafter
referred to as “Kevin.” ‘Ray's behavior did in fact escalate to the point of verbal bullying on the morning of

On the moming of Friday Febraary 19, 2016, I was working on Unit C, completing my assignment exactly
the way that I was trained during orientation to the unit by Christine Wills, LPN, hereinafter referred to as
“Chris.” i OS00, Ray came to tho un oollect the paperwork, as witnessed by Tlie Riches, CNY
hereinafter referred to as “Tol Ray looked around the unit for a fow mintes, a8 if searching for .
a Rnd fault with, and witha look of disdain on his face, witnessed by Tlie, be povaee ott
some ed carts and anked, “aro these cloven residents whneo names you bive peso of he
resifients who you have already giver medicine to?” Lnonchalantly replied, “yes.” Tireated Ray
professionally and respectiolly at all times, as witnessed by Julie.
rhe worksheet hat was ung was th propeinted typevaiten 11-7 worn that is provided CO
the other nurses to use, but is not an official DMVA or PSSH form. The eleven residents who had already
come for their medicines had come of their own volition. Thad not sent Julie to wake anybody up, and had
not awakened anybody up mysel£ Twas merely playing the rols of Chris on ber night off. Ray gave me 2
dirty look, as witnessed by Fle, and abruptly left the voit. ‘Lthooght nothing more of the conversation
until thé next night when Ray telephoned mo. Tn an Dawiinessed telephone conversation, he claimed that
he had not wanted to sonasel ane in font of Tulle, but I was “way fir out of compliance” vith my
medication administration. THe read the policy to me, snd sternly stated that according to policy.
witidow to give medications is “ons hour eatlier until one hour after the schedaled administration ime.”
During that conversation, he aise chastised mo and insted my intelligence rogerding thn care that {bad
provided thie night before for a supposedly “suicidal” resident. Fle then raised his voice
Poi oe efi canght me out of compliance with wedivation administration or any other POSE OM

i aa ree cre inthe ut, gave ms the suicide policy, and intecupted moto comsel me ightin is

”

 
Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 10 of 17

"Case 1:17-cv-00148-SPB Document 97-1 Filed 11/14/19 Page 2 of 10

" During the aforementioned telephone conversation, Toabmly told Ray that realized that 1 was techno
-out of compliance, bat I also know that residents have rights io receive medication when the wart to and.
- that Thad to start early to be finished in time to make it over the gkilled side dining room by 0700.

Forthermore, Iwas pecforming the medication inistration in the exact same way that Thad been .
orientated by Chis, nid in the same exact way that all of the‘other muses do the night shift med pass on
Unit C, [fiethermore stated in my defense that being out of compliance with medication administration is
a common occurence at PSSH on all shifts and all units due to minimal staffing levels, and that it was

unfair for him to single mo out and point a finger at meand nobody else.

Ray then made an audible snort type sound under his breath in a sardastio mamer, He then did say ina
threatening voice that he was going to tall: to the other murses fo see if what I was telling him was tus. He
rudely and umprofessionally kung the phone up qithout even saying goodbye to me. Thave po witnesses to
this bullying telephone conversation, but I did remain very emotionally upact for the rest of the shift, as
witnessed by Penny King, CNA hereinafter referred to as “Penmy.” ‘

Ttis unfair for Ray to single ms out for the following reasons, which can be verified by other nurses:
1) .All of the other nightshift mses who work Unit C alone begin the med pass early.

2} Nightshift nurses on Units AandB begin passing their 0600 medications at 0430 when they are

   

 

 

 

 

 

the only murse scheduled.

of} Dayshift rmrses on all units, ly begin passing their 0900 medications at 0700. Nurses on.
Units A and 8 wiipposedty are 5 Galshed passing sie TLE ES IaRGHE RAN ODI oon
4) Evening shift nurses on Units A, B and C are often still passing their 2100 medications at 2300.

5) Recently, when the “condensed schedule” marses leave at 1945, (Barmy Blasio LEN, hereinafter
refered to as “Bary,” and Dawn Zappas LPN, hervinatter referred to ag “Dawn,”) they have
already passed out much of the 2100 medications, a med pass which should not even be started

The next night, I worked on Unit, John Shupaki, UPN, hereinafter referred to as “Jahn,” worked on Unit

-C. wondered if Ray's roles for me would also apply to Jobn, in spite of the fact that John is also a male

duty that night. I asked Carolyn if

policy. Carolyn claimed that she had not been left anots by Ray, and stated that she hadno idea what T
‘vas talking about oatil [relayed to her the events from the provious nights, She did agree that we should
bo in compliance with our medication administration et all times, but the way that she suid st to me wns
very professional, and involved absolutely no hint of bullying or harassment. .

' The ennountere I have had with Ray have been focused on. my behavior while working as the charge murse

on Unit C. Ray places more importance on auch things as the enforcement of “snack time rules” on Unit C

than he does to abiding by Pennsylvania Assisted Living Regulations. Forthermore, sithongh we are
" sequired by Jaw to assist residents with their activities of daily living, inoluding their personal hygiene and

toileting needs, Ray is intent on jeopardizing the continence status and insulting the dignity of grown men,
by strictly enforcing sonic vawritter, “house mule” forbidding US Veterans in our care from using i

Ray gets awiel concerned about the med oart being unlocked, but does not care about safety of the mostly
Fa ae 7 murting staff who woikon Unit C. God forbid if Ray should estch an LEN or CNA violating
the parameters and making an assisted living resident apeamnt butter and jelly sandwich after 9:00 pm, yet
he sees nothing wrong with leaving a female LPN all alone on the unit ht 2 %4 hone per night while the
CINA takes his/hinr laveful breaks and helps do rounds on the skilled units, Itis perfectly okay in Ray's
opinion to leave ths CNA all alone on the imit for 1 hour when, the LPN takes his/her lawful breaks. -
coin walking BORE

Case 1:17-cv-0
1. 0148-SPB Document 115-5 Filed 06/10/20 Page 11 of 17

Case 1:17-cv-
cv-00148-SPB Document 97-1 Filed 11/14/19 Page 3 of 10

yale cle

Many of the residents who populate Unit C are male ‘veterans who were previousky homeless, andl many
have mental health issues. Thera is history of frequent ancareplanned alcohol usage by these residents and
i encounters between the residents. As a safety measure,

ogee md eg unis aol acaaly be pulled to Unit 8 out andrelieve the Unit C
ing the! the

direct care staff ducing thei One staff member should never be left alone Cm nuit for such an
extended period of timp, 1 My opinion. and possibly in the opinion of state federal law.

 

 

' st ja the vesidence, a direct care snffperson who is 2° Jee
cnc et Th etc stipe enn
administrator rovides direct care services. .

(b) Direct care staff persons shall be available to provide at least 1 hour pox day of assisted living services
fo each mobile resident. ,
+a a en at oi ere aed SETS
to each resident who bas mobility needs. .

(@ at jeaat 75% of the assisted living service hours specified in subsections (b) and (¢)sball be available

qintae mw.

 

Ray's harassment of me geome to coincide with the hiring of Kevin, mai Gia Bisccoscelate © Seo" VIBES BES as
_ after T asked him a simple qnestion involving fhe Unit C censns and staffing and whet gaspected was & ASR
math error in figacing the numbers. I'm. not mccusing Ray or anybody else of jntentionslly breaking the ;

law. Therefore, T should not have bad iny intelligence insulted by Ray one night in January
in relation to the census. Lmexely pointed out to Ray the possibility ofa

ra math error regniting in what appears to be unlawiul staffing ratio.

  

The schedulers seem to think that fen staff members pét 24 hour penodis suitimeni= 3 oe
direct care staff 15 minute paid breaks are possibly inadvertently not being deducted, resulting i. an pe asus nae
i ame i not being deducted for when the 13-7

staff leaves Unit C to help with romnds andin the dining room on the skilled units. Twasmttaccusing Ray

or anybody else of any intentional regulation violations. . .

a ange a gtx pe cn LST TS Sin
The eae jens daring 224 how period, aud Bonen Et dt :
st ca ane Sng 1 pe i eos ev et aa?
to help out on the skilled unit~ total of 7 erect care staff hours per 24 hour period. Doing the math, 72
hours divided by 82 residents equals 38 direct care hours par resident, NOT the 1 hour per resident a8
required by FP ni tes ei ct he Entry Stn of 7 and
only require sprit (OE un.) ea EP
direct carve. PA g2800.57¢.)) I alleged that with 8 census of 82, we would agtaslly need 11-5 direct
ecto, A GN apc to be in compliano ith ates yl
ot a Hate ie i sine SAT SS
as“Kim.” Afew
» a mention my concer about tho census natn
i 5 Nick that about ten years 28°:

waile going to school ‘or my Sociology degree, I was a part time LPN night shift weekend supersisrt Oe
dip Skilled nit at Grove say Soci Fy erin Grove City, PA, Tat icy bs 9 Te eatity
That . also at oy

LPN can legally pecfoom fhe qolé of house supervisor. +1
aitached to itby double doors, owned by the same charch based orgamzation. The administration was Very
_ strict that it was two separate entities and two separate fanding sources, and. we were not to breech the
  
  

see emnuiongie tut ay ites's ohhe

 

Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 12 of 17
Case 1:17-cv-00148-SPB Document 97-1 Filed 11/14/19 Page4of10 —

double doors under any ciremmstances while on duty. The oily exception they allowed was if there was a
staff party on one side or the other, staff from the other side could go to the other unit on their hinch break
_ only to make themselves a plate of food, and only if they had punched out and were off the clock These

rules were siictly enforced. ‘We were told it would be “fiand” if-we were caught helping the other entity.
Nick said that he would mantion my concems to Kim. A few days later, Nick told me that he had

supposedly spoken to Kin and that Kim was sopposedly not even aware that the 11-7 shift staff was

leaving the unit to provides help to the skilled units. Lrealize that “he said/she said” heresay isn’t always
"reliable, and Nick may not have ever sven. spoken to Kim. Administration should make sure that Kim is *
aware that Ray pulls her 11-7 shift aide away from the assisted iving unit for 1.5 hours most nights to help
with the 0100 and 0300 rounds on the skilled units, and that supervisors poll ths nurse anc aide to jeave the
assisted living unit a few minutes before 0700 to bo in the skilled unit dining room to help serve brealcfast
TERay triss to deny it, Pm sure it could be proven by security video tapes or if there is an electronic u ™
employce badge swipe record from the double doors that Iead to Unit B and the skilied unit building. If i

such a record exists, it would prove that what I am saying is trae. ;

 

 

scone, Ray has managed to consistently find some fault with me, usually. while I am working on Unit C. it
is simply not fair that Ray bas singled me ont to be in. compliance with the medication administration
policy, when ail the other cucses get tp violate that policy without being threatened with “PDC.” .

_I do not face any such harassment from my actual supervisor, Carolyn. * [have been left fbeling
i Ray ip atthe. jqnmnde me, Tebich hay heen CaDsne TIE. undue Vistress withoot Bag f nn osnmmtntininmamiionsanatinaniethite
cause, If left unchecked, I fear this unjust harassment may affect the quality of my work Tvo tried
speaking openly to Ray on this issue. He denis any bullying or indifferent behavior towards me, and sveri
went so far ay to lagh in uty face. I am forced fo take this step in proceeding up the chain of command.

  
 

 

Tam ssking for Administration to help me sort out this issue with Ray, so that we may find a way to co-
exist on those nights when he is on duty as my supervisor, Tatso ask that counseling or

   

 

 

 

 

  

possess the ability to discipline LPNs through arecent change in thei position description, Being
counseled and/or disciplined only by females should eliminate any possibility of future gender
discrimination in the disciplinary process.

[am concemed that Administrator Kim Horvath may not be aware of some of the things that are happening
in hor Assisted Living Facility. I would like a response tomy complaint within ten (10) business days, to
determine whether or not Ray’s behavior is condaned by Administration and what, if any, role Kevin plays
in influencing Ray’s actions, Twill await a response before filing a complaint with the Equal Employment
Opportunity Commission (BEOC,) Tam aware of the availability of ths union grievance procedure.

 

 

 

DATE HEM GRINTED) . SIGNATURE
DAE NAMEGHINTED) INTERVIEWER  INTERVIEWER'S SIGNATURE

 

a ay ET
DATE NAME (PRINTED) TYPIST TYPIST’S SIGNATURE
Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 13 of 17

 

 

DEFENDANT - SMF
EXHIBIT 17
Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 14 of 17

COMMONWEALTH EMPLOYEE WITNESS STATEMENT

INTERVIEWED: EMP. #:
INTERVIEWED BY: ALSO PRESENT:
(DATE: __ TIME: LOCATION _

STATEMENT

The following statement is being given by me freely and without coercion for official
Commonwealth business and will be considered for all purposes including actions
under the statutes of this Commonwealth just as though it had been sworn or
affirmed before a court of law or formal arbitration panel:

 

My name is Kathy Wilcox. I am employed as DON at the PA Soldiers’ and Sailors’
Home in Erie. I have been employed by the Commonwealth of PA for 28 years.

On 2/25/16 @ 7:15am I met with Nancy Lewen LPN regarding a statement that she
posted on face book (this fb post had been brought to my attention by another employee
at our facility on 2/22/16 at 8:04pm). The statement read “Filing a Discrimination Claim
PA Workplace Fairness.” The following day on 2/23/16 1 apprised Brian Skinner and

auwRarh Rowmond.of this. pest, had alsa. e-mailed her. sunervicor. Rav E Farrar O90 DIF SIT G Ab ce sscnsesnavanmnnsnnunussnassunnssnna om

Rarb Raymond.of this had.also.e cher supervisor.
946am that I needed to speak to him about Ms. Lewen and that I may come in early the
following day. Ray Hamm had called in sick on 2/24 so I met with him on 2/25 at
approximately 545am. Ray had apprised me a few days earlier (approximately 2/23) that
Ms. Lewen had a list of concerns she noted while working on PCU. Some of these
concems included our hppd (hour per patient day) and that a C_.NA was being sent to the
NCU during the night to assist with resident rounds and that the time away from PCU
was not being subtracted from the hppd . Another concern was medication pass time was
not being adhered to, that the nurse was starting med pass 4 hour earlier than the ordered
time. Ray had also informed me that Ms. Lewen told him that she felt she was being
treated unfairly by him and had a grievance written out that she had him read, This
information from Ray Hamm and her face book post initiated my meeting Ms. Lewen on
2/25,

When Ms. Lewen entered my office she had stated she had never been in my office
and that she heard good things about me. ] proceeded to ask her about her face book post
on filing a discrimination claim on workplace faimess as I heard she had brought some
concerns to RNS Ray Hamm. She stated that it was only a repost and that she posts other
things on face book such as discrimination, civil rights, health law and physics, NASA,
stuff on Bill Gates wife, the royal family and menopausal brain fog (she had taken her
phone out of her pocket at this point and did show me all of these posts). She proceeded
to tell me that she is sociology major and that this kind of stuff interests her. Ms. Lewen
verbalized concern regarding RNS Ray Hamm as she didn’t want him to get in trouble
for pulling staff from PCU to NCU for rounds and not accounting for employee breaks
regaxding the census as she is aware of the Regulations. Stated that Nick Swantek (a an
shift LPN) told her that he had called Kim Horvath about this and that she was not aware
that staff was being pulled for rounds. J explained to Ms. Lewen that we are following the
regulations with staffing on PCU. She also brought up that some residents are not
Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 15 of 17

allowed to have urinals that need them on PCU. Ms. Lewen then stated “I just think
that this is an ego thing with some supervisors at times.” I asked who specifically needs a
urinal and she told me Mr Mange so I informed her that I would look into it as giving a
urinal to a resident is a nursing measure and doesn’t require a Drs, order.

Ms. Lewen had asked me if RNS Deborah Cubero (1* shift supervisor) had ever
reported to me that she had apologized for yelling at her one morning. I informed Ms.
Lewen that I couldn’t recall but that many things are brought to my attention throughout
the day. She stated that RNS Cubero told her that she meant to yell at RNS Hamm and
apologized immediately and would report herself to me. Ms. Lewen then stated that she
had never reported this incident to me as she accepted RNS Cubero’s apology. She
continued to say that people need to be careful who they are yelling at as one day
someone could walk out to their car , get a gun , come back in and shot them. I informed
Ms, Lewen that I would follow up with RNS Cubero.

T explained to Ms. Lewen that if she ever has complaints or issues that she would like
to talk about to bring them to my attention before filing any type of complaint. Ms.

Lewen stated that she would. Our conversation ended.

 

 

LAT dato Wales fous pLlawe

 

 

 

 

DATE NAME (PRINTED) SIGNATURE
DATE NAME (PRINTED) INTERVIEWER = INTERVIEWER’S SIGNATURE
DATE NAME (PRINTED) TYPIST TYPIST’S SIGNATURE

NOTE: This form is to be completed and signed by an employee who is a witness to an incident invotving an
employee of the Commonwealth. If the text is typed by someone other than the employee giving the statement, it
must be read ard signed by the employee. In the event the statement is typed, the party typing the statement
must sign and date the document
Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 16 of 17

 

 

 

DEFENDANT - SMF
EXHIBIT 18
Case 1:17-cv-00148-SPB Document 115-5 Filed 06/10/20 Page 17 of 17

Veterans Affairs

The Office for Veterans Affairs mission is to provide advice and assistance to Pennsylvania's nearly
800,000 veterans and their families and to provide quality care to aging veterans. There are a wide

range of federal, state and county benefits available to qualified veterans and their families and
{Veteransaffairs/Pages/Outreach-and-Reintegration/County-Directors.asp
County Directors of Veterans Affairs») can be

an excellent source of information and assistance when applying for these benefits. Below are

 

some popular links:
PA Veterans Registry
Visit (https:/register.drnva.pa.gow/) to request assistance with obtaining veterans
DMVA DIGEST,
benefits and sign up to receive the (https://register.dmva.pa.gow/)
Online Donation
Support Pennsylvania veterans by making an (https:/donate.dmva.pa.gov/}
Read out our most popular brochure:

Benefits and Services for Veterans and Their Beneficiaries

 

 

 

(veteransaffairs/Documents/Benefits-Bookfet.pdf)
(PDE).
Forms and Publications

View out our most common (/Pages/Forms-and-Pubs.aspx) .

Contact Us:

Office of Veterans Affairs (OVA)Bldg. Philadelphia Field OfficeVeterans
0-47, Fort Indiantown GapAnnville, PA Administration CenterP.O. Box
17003-5002Phone: 717-861-8910Fax: 717- 42938Philadeiphia, PA 19101-

861-9084Toll Free: 800-547-2838Email: 2938Phone: 215-381-3040Fax: 215-381-

RA-VA-info@pa.gov 3492Toll Free: 866-754-8637

(mailto:RA-VA-Info@pa.gov) Pittsburgh Field Office

c William S. Moorhead Federal Building
(paveteranshomes/Pages/ 1000 Liberty Ave., Suite 1612

BVHdefautt.aspx} Pittsburgh, PA 15222-4003

Phone: 412-395-6225
Fax: 412-395-6224
Toll Free: 866-754-8636

 
